      Case 4:18-cv-00494-RH-HTC Document 45 Filed 07/14/20 Page 1 of 1
                                                                           Page 1 of 1


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


STEVEN FRANCIS D’AMICO,

             Plaintiff,

v.                                           CASE NO. 4:18cv494-RH-HTC

JULIE JONES et al.,

          Defendants.
_____________________________/


                    ORDER DENYING THE MOTION FOR
                      A PRELIMINARY INJUNCTION


      The plaintiff’s motion for a preliminary injunction is before the court on the

magistrate judge’s report and recommendation, ECF No. 41, and the response,

ECF No. 43. Upon consideration,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as the court’s

opinion. The plaintiff’s motion for a preliminary injunction, ECF No. 26, is denied

as moot. The case is remanded to the magistrate judge for further proceedings.

      SO ORDERED on July 13, 2020.

                                       s/Robert L. Hinkle
                                       United States District Judge

Case No. 4:18cv494-RH-HTC
